FOR IMMEDIATE RELEASE TSX:SLW May 9, 2014 NYSE:SLW SILVER WHEATON ANNOUNCES ELECTION OF DIRECTORS AND APPROVAL OF SPECIAL MATTERS Vancouver, British Columbia – Silver Wheaton Corp. (“Silver Wheaton” or the “Company”) (TSX:SLW) (NYSE:SLW) announces that the nominees listed in the management proxy circular for the 2014 Annual and Special Meeting of Shareholders were elected as directors of Silver Wheaton. Detailed results of the vote for directors of the Company held at the Annual and Special Meeting of Shareholders earlier today are shown below: Nominee Votes For % For Votes Withheld % Withheld Lawrence I. Bell George L. Brack John A. Brough R. Peter Gillin Chantal Gosselin Douglas M. Holtby Eduardo Luna Wade D. Nesmith Randy V.J. Smallwood In addition, the following special matters were approved by shareholders at the 2014 Annual and Special Meeting of Shareholders: · the non-binding advisory resolution accepting the Company’s approach to executive compensation was carried with 95.27% of the votes cast in favour of such resolution; · the amendment to the Company’s share option plan was carried with 89.36% of the votes cast in favour of such resolution; · the confirmation of the by-law providing for advance notice requirements for the nomination of directors was carried with 97.71% of the votes cast in favour of such resolution; · the confirmation of the amendment to the Company’s existing by-laws to increase the quorum at a meeting of shareholders from 10% to 25% was carried with 99.47% of the votes cast in favour of such resolution; and -2- · the confirmation of the amendment to the Company’s existing by-laws to modernize and enhance notice and signature provisions was carried with 99.58% of the votes cast in favour of such resolution. For further information, please contact: Patrick Drouin Senior Vice President, Investor Relations Silver Wheaton Corp. Tel: 1-800-380-8687 Email: info@silverwheaton.com Website: www.silverwheaton.com
